UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7114



FREDDIE WOODS,

                                            Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director; BETTY J. SHEALY;
EDSEL T. TAYLOR; FRANK CHANDLER; RUTHIE GREEN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Dennis W. Shedd, District Judge.
(CA-96-3135-3-19BC)


Submitted:   December 11, 1997         Decided:     December 30, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freddie Woods, Appellant Pro Se. Paul Lee Reeves, LEWIS, REEVES &
STONE, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

substantially on the reasoning of the district court. Woods v.
Moore, No. CA-96-3135-3-19BC (D.S.C. July 29, 1997). To the extent

Appellant claims his Parole Revocation Order is erroneous and that

he has two inmate identification numbers, we find these claims

meritless because Appellant failed to establish that he has been
deprived of "any rights, privileges, or immunities secured by the

Constitution and laws . . . ." 42 U.S.C. § 1983. We dispense with

oral argument because the facts and legal contentions are adequate-
ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2